Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.562 Filed 07/20/21 Page 1 of 33




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

MONICA NICOLAYSEN
DOWHAN, ERIK ELIASON,
ANDREW KRESS, MATHEWS V.
JOHN, REMO MORRONE, SUSAN
QUICK, SUZANNE TWOMLEY,
and CHING PEI,                          Civil Action No. 2:19-cv-11923
                                        Hon. Bernard A. Friedman
Plaintiffs,                             Mag. Judge Anthony P. Patti
vs.
FORD MOTOR COMPANY,

Defendant.

__________________________________________________________________

    Defendant’s Response in Opposition to Plaintiffs’ Motion to Compel
Responses to First Interrogatories and Requests for Production of Documents
         and Request for an Award of Attorney Fees and Expenses
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.563 Filed 07/20/21 Page 2 of 33




                              ISSUES PRESENTED

1.    “Under Fed. R. Civ. P. 37[], a motion to compel may only be made if the non-
      moving party failed to answer or respond to a proper discovery request under
      the Federal rules.” Moonbeam Cap. Invs., LLC v. Integrated Constr. Sols.,
      Inc., 2019 WL 952711, at *2 (E.D. Mich. Feb. 27, 2019), objections
      overruled, 2019 WL 11720198 (E.D. Mich. June 26, 2019). Accordingly, this
      Court’s Local Rules expressly instruct that “[a]ny discovery motion . . . shall
      include, in the motion itself or in an attached memorandum, a verbatim
      recitation of each interrogatory, request, answer, response, and objection
      which is the subject of the motion or a copy of the actual discovery document
      which is the subject of the motion.” E.D. Mich. L.R. 37.2 (emphasis
      added). Plaintiffs move to compel information never before requested in
      discovery, and fail to cite (or attach) the discovery request on which their
      motion is based. The question presented is whether their motion is therefore
      procedurally improper and should be denied on that basis alone.

2.    Plaintiffs have demanded—roughly sixty days before the close of discovery—
      a significant volume of information never before requested in the discovery
      process. In addition, Plaintiffs’ data request comes months after the parties
      expended substantial resources engaging experts and exchanging expert
      reports based on the extensive decisional unit data Ford produced nearly a
      year ago. The question presented is whether Plaintiffs’ motion should be
      denied on the basis that it is untimely and highly prejudicial to Ford at this
      late stage of the case.

3.    Federal Rule of Civil Procedure 26(b) only permits discovery of information
      that is “relevant to any party’s claim or defense.” Consistent with that rule, in
      individual employment cases like this one, “a plaintiff’s discovery is normally
      limited to the employer’s conduct toward similarly situated employees who
      were supervised by the same supervisors alleged to have engaged in the
      unlawful discriminatory conduct.” Averett v. Honda of Am. Mfg., Inc., 2009
      WL 799638, at *2 (S.D. Ohio Mar. 24, 2009). Ford has already produced
      information regarding the 345 employees against whom Plaintiffs were
      evaluated when Ford managers made separation decisions, but Plaintiffs now
      seek “company-wide” employee data regarding thousands of additional
      employees against whom they were not compared. The question presented is
      whether Plaintiffs’ motion should be denied because they seek employee
      information that is not relevant to their individual claims.
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.564 Filed 07/20/21 Page 3 of 33




4.    The Federal Rules of Civil Procedure instruct courts to limit discovery where
      its “burden or expense . . . outweighs its likely benefit, taking into account the
      needs of the case, the amount in controversy, the parties’ resources, the
      importance of the issues at stake in the litigation, and the importance of the
      proposed discovery in resolving the issues.” Surles ex rel. Johnson v.
      Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007). Plaintiffs seek to
      compel production of voluminous “company-wide” employee data relating to
      thousands of employees, arguably world-wide. Ford will be required to
      collect that information from multiple, disparate sources, and much of it must
      be reconstructed as of Plaintiffs’ terminations in 2019. The question
      presented is whether Plaintiffs’ motion should be denied because their request
      is unduly burdensome and disproportionate to the needs of this case.
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.565 Filed 07/20/21 Page 4 of 33




                        CONTROLLING AUTHORITY

Averett v. Honda of Am. Mfg., Inc., 2009 WL 799638 (S.D. Ohio Mar. 24, 2009)

Mims v. Elec. Data Sys. Corp. (EDS), 975 F. Supp. 1010 (E.D. Mich. 1997)

Moonbeam Cap. Invs., LLC v. Integrated Constr. Sols., Inc., 2019 WL 952711
(E.D. Mich. Feb. 27, 2019), objections overruled, 2019 WL 11720198 (E.D. Mich.
June 26, 2019)

Scales v. J.C. Bradford & Co., 925 F.2d 901 (6th Cir. 1991)

Surles ex rel. Johnson v. Greyhound Lines, Inc., 474 F.3d 288 (6th Cir. 2007)
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.566 Filed 07/20/21 Page 5 of 33

                                         TABLE OF CONTENTS


I. Introduction............................................................................................................ 1

II. Background .......................................................................................................... 2
III. Legal Standard .................................................................................................... 7

IV. Argument ............................................................................................................ 8

         A.       Plaintiffs’ Motion Impermissibly Seeks to Compel Significant
                   Information Never Requested in Discovery. ........................................ 8

         B.       Plaintiffs’ Motion is Untimely and Prejudicial. ..................................11

         C.       The Information Plaintiffs Seek to Compel is Irrelevant to Their
                   Individual Claims. ..............................................................................13

         D.       Plaintiffs’ Demand is Unduly Burdensome and Disproportionate
                   to the Needs of the Case. ....................................................................22
         E.       The Court Should Require Plaintiffs to Pay Ford’s Attorney’s
                   Fees and Expenses Incurred in Opposing Plaintiffs’ Motion. ...........24

V. Conclusion..........................................................................................................25




                                                             -i-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.567 Filed 07/20/21 Page 6 of 33

                                 TABLE OF AUTHORITIES
                                                                                                     Page(s)
Cases

Almond v. ABB Indus. Sys., Inc.,
   2001 WL 242548 (S.D. Ohio Mar. 6, 2001) ....................................................... 17

Averett v. Honda of Am. Mfg., Inc.,
   2009 WL 799638 (S.D. Ohio Mar. 24, 2009)..................................................... 13
Barnes v. GenCorp Inc.,
  896 F.2d 1457 (6th Cir. 1990) ............................................................................ 19
Barr v. Smith & Wollensky Rest. Grp., Inc.,
  238 F.R.D. 222 (S.D. Ohio 2006) ....................................................................... 18

Bobo v. United Parcel Serv., Inc.,
  665 F.3d 741 (6th Cir. 2012) .............................................................................. 23
Capaci v. Katz & Besthoff, Inc.,
  711 F.2d 647 (5th Cir. 1983) .............................................................................. 18

Cook v. Boorstin,
  763 F.2d 1462 (D.C. Cir. 1985) .......................................................................... 18

Croskey v. BMW of N. Am., Inc.,
  2005 WL 8154365 (E.D. Mich. Mar. 1, 2005) ................................................... 12

Davis-Hussung v. Lewis,
  2015 WL 5546995 (E.D. Mich. Aug. 31, 2015) ................................................... 9

Dearborn Tree Serv., Inc. v. Gray’s Outdoorservices, LLC,
  2014 WL 6886407 (E.D. Mich. Dec. 4, 2014) ................................................... 10

Ellis v. Costco Wholesale Corp.,
   285 F.R.D. 492 (N.D. Cal. 2012)........................................................................ 19

Furay v. Lvnv Funding, LLC,
  2013 WL 12123867 (S.D. Ohio Aug. 5, 2013) .................................................... 9

Garrison v. Dutcher,
  2008 WL 938159 (W.D. Mich. Apr. 7, 2008) ...................................................... 9

Geiger v. Pfizer, Inc.,
  2008 WL 2388112 (S.D. Ohio 2008) ................................................................. 14


                                                      -i-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.568 Filed 07/20/21 Page 7 of 33

                                    TABLE OF AUTHORITIES
                                                                                                               Page(s)
Goree v. United Parcel Serv., Inc.,
  2015 WL 11120732 (W.D. Tenn. Oct. 5, 2015) ................................................. 18
Surles ex rel. Johnson v. Greyhound Lines, Inc.,
   474 F.3d 288 (6th Cir. 2007) .......................................................................... 8, 22

Martin v. Select Portfolio Serving Holding Corp.,
  2006 U.S. Dist. LEXIS 68779 (S.D. Ohio Sept. 25, 2006) .................................. 8

Mims v. Elec. Data Sys. Corp. (EDS),
  975 F. Supp. 1010 (E.D. Mich. 1997) ..........................................................13, 17

Moonbeam Cap. Invs., LLC v. Integrated Constr. Sols., Inc.,
  2019 WL 952711 (E.D. Mich. Feb. 27, 2019)...................................................... 9

Parrottino v. Bankers Life & Cas. Co.,
  2014 WL 1516195 (E.D. Mich. Apr. 17, 2014) ................................................. 24
Raczak v. Ameritech Corp.,
  103 F.3d 1257 (6th Cir. 1997) ............................................................................ 14
Scales v. J.C. Bradford & Co.,
   925 F.2d 901 (6th Cir. 1991) ..................................................................13, 14, 15

Wal-Mart Stores, Inc. v. Dukes,
  564 U.S. 338 (2011) ............................................................................................ 17
Welding Fume Prods. Liab. Litig.,
  2006 WL 1173960 (N.D. Ohio Apr. 5, 2006) .................................................... 23
Rules

E.D. Mich. L.R. 37.2 .................................................................................................. 9
Fed. R. Civ. P. 26 ...........................................................................................7, 18, 22

Fed. R. Civ. P. 37 ................................................................................................. 9, 25
Regulations

29 C.F.R. § 1625.22 ................................................................................................. 14




                                                          -ii-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.569 Filed 07/20/21 Page 8 of 33




                                  I. Introduction

      In the two years since the eight individual Plaintiffs in this action filed their

Complaint challenging their separations from Ford, Ford has produced close to

50,000 pages of documents and provided Plaintiffs with extensive data about the 345

employees against whom they were evaluated for separation. Both parties prepared

expert reports using this data months ago. Discovery in this matter now closes in

less than sixty days. Yet, apparently having recognized the inadequacy of their

expert’s analysis and the dearth of other evidence supporting their claims, Plaintiffs

seek an eleventh-hour do-over—moving to compel production of sweeping and

irrelevant data about nearly three thousand Ford employees, if not more, across

myriad unrelated business units and with no connection to the decisions that

impacted Plaintiffs.

      The Court should deny this request out of hand. To start, Plaintiffs’ motion is

procedurally improper. Plaintiffs fail to identify (and indeed never made) any

discovery request seeking the information they now demand. This flaw alone is fatal

to their motion. And, at this late date, the motion is also untimely and severely

prejudicial to Ford. If granted, Plaintiffs’ sweeping demand for data would derail

the current schedule in this case while imposing an immense burden on Ford, forcing

it to scour numerous sources of information to collect, compile, and review the data

Plaintiffs demand.     And such a burdensome exercise is unnecessary—the



                                         -1-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.570 Filed 07/20/21 Page 9 of 33




information Plaintiffs request is irrelevant. Ford long ago produced all the data

necessary to evaluate Plaintiffs’ individual claims. The Court should deny Plaintiffs’

motion and award Ford its reasonable costs and attorney’s fees spent opposing it.

                                  II. Background

      The automotive industry is undergoing transformational change, with new

technologies, new competitors, and changing customer needs. To meet these new

challenges and opportunities, Ford undertook a comprehensive redesign of its

salaried workforce to streamline its organizational structure and focus its employees’

efforts on the company’s most critical work. This “Smart Redesign” implicated all

areas of Ford’s business. Accordingly, the program was designed to take into

account the unique needs of Ford’s various organizations—engineering, finance,

marketing, design, production, etc.—each of which necessarily differed

substantially with respect to the skill set and structure required going forward.

      While Smart Redesign was an important step forward for Ford, unfortunately

it also meant that Ford had to let some employees go. Hundreds of Ford business

leaders were tasked with restructuring their business units and the job positions

within them according the individual needs of their respective organizations. They

then made staffing and separation determinations for their reorganized teams—a

discretionary process which, for mid- to lower-level managers (referred to as LL3 –




                                         -2-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.571 Filed 07/20/21 Page 10 of 33




LL6s),1 was guided by a performance- and skill-based involuntary group separation

program called the “Salaried Involuntary Reduction Process” (“SIRP”).2

      Smart Redesign proceeded in four, successive “Waves,” as well as an

“Extended Wave” that addressed unique central business units like the HR

department. Each Wave focused on a different segment of Ford’s management

team,3 with an overarching goal of “flattening” the organization—i.e., reducing

unnecessary hierarchies and reporting lines to improve overall efficiency.

Employees under consideration for separation within each Wave were grouped into

distinct “decisional units,” which correlated to their roles within the larger business,

their reporting lines, and their salary grades.

      Each Wave had a “design phase” and a “staffing phase.” Both phases were

overseen and executed by hundreds of separate “designers”—more senior leaders in

each impacted area who were tasked with the redesign of their respective

organizations. In the design phase, the designers restructured their individual

organizations and determined what work should be prioritized, streamlined, moved



 1
   “LL” refers to “leadership level,” of which there are six (LL1 being the most
senior leadership level).
 2
   In recognition of their service, Ford offered affected employees, including
Plaintiffs, generous severance packages in exchange for a release agreement.
Almost all separated individuals accepted these attractive severance packages. The
eight Plaintiffs, along with a small handful of other individuals, chose not to do so.
 3
   Wave 1, for example, focused on the LL3 employees. Wave 2 moved to LL4
employees, and so on.


                                          -3-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.572 Filed 07/20/21 Page 11 of 33




(either to another business unit or abroad), or stopped altogether—determinations

that necessarily differed significantly across business units. As such, designers were

afforded a high degree of flexibility to restructure their organizations according to

their specific business needs.

      In the staffing phase, designers determined which employees in their

particular decisional units would occupy the new roles in their restructured

organizations. Staffing decisions were guided—at a very high level—by three,

broad performance- and/or skill-based criteria (the “SIRP criteria”):         (1) the

employee’s overall performance, evaluated in relation to others in the relevant

decisional unit; (2) the employee’s “breadth of skills,” evaluated according to the

specific needs of the reorganized business group; and (3) the employee’s “skills for

the future,” evaluated according to the skill sets required in the restructured

organization. See Ex. A at 14–16.4 Given the wide variability in business needs

across organizations, the SIRP criteria were structured to preserve designers’

discretion to make staffing decisions based on their organizations’ specific goals.

The ultimate separation decisions were made at the decisional unit level by




 4
   Pursuant to Local Rule 5.3, and in an effort to avoid an unnecessary sealing
motion, Ford is filing a redacted copy of Exhibit A, which excises those portions
deemed confidential and not relevant to the matter before the Court. Ford will file
an unredacted copy of the Exhibit under seal at the Court’s request.


                                         -4-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.573 Filed 07/20/21 Page 12 of 33




individual designers closest to the needs of the restructured organizations and best

positioned to assess which employees to let go.

      The eight individual Plaintiffs are former LL5 and LL6 employees from

various Ford business organizations. All of them—with the exception of Sue Quick,

who was part of the Extended Wave—were separated in Wave 4 of Smart Redesign.

Plaintiffs were evaluated for separation by eight different designers and alongside

other employees in eight distinct decisional units.        The bases for Plaintiffs’

separations vary. Some were lower performers relative to other employees in their

decisional units. Others had their roles changed, combined with other positions, or

eliminated entirely. Many lacked the skill sets or breadth of skills required for their

restructured organizations going forward.

      Plaintiffs filed a putative class action, challenging their terminations and

seeking even more generous early-retirement benefits than Ford offered. See ECF

Nos. 1, 5. Their core allegation is that Ford, with Boston Consulting Group, utilized

a “proprietary algorithm” that “was deliberately programmed to target older and

higher pension-cost salaried employees.” ECF No. 5 ¶ 4. In December 2020, the

Court granted Ford’s motion to deny class and collective action certification and the

case has thereafter proceeded on an individual basis.

      The parties have engaged in extensive discovery. In addition to producing

close to 50,000 pages of responsive documents from dozens of custodians, Ford



                                         -5-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.574 Filed 07/20/21 Page 13 of 33




produced to Plaintiffs—following a lengthy meet and confer process—substantial

data regarding all of the 345 employees in Plaintiffs’ respective decisional units,

including but not limited to their age, years of credited service, position title, 2018

performance review, and relevant designer.           Ford had to compile this data

(sometimes manually) from multiple disparate sources, requiring significant, time-

intensive labor to locate, collate, review, and produce. Ex. C ¶ 6. Using this data,

which was produced last year, the parties engaged experts and exchanged expert

reports in early 2021. See ECF Nos. 44-3, 44-4. The Plaintiffs were recently

deposed, and the parties are in the process of scheduling numerous additional

depositions—including expert depositions. Discovery in this matter closes in less

than sixty days.

      Despite the fact that expert deadlines have long since passed and discovery is

in its very final stages, Plaintiffs filed this Motion to Compel, demanding “company-

wide data showing all LL5 and LL6 employees selected and not selected for

termination” in all “four waves of Smart Redesign/SIRP.” ECF No. 44 at 1.

Plaintiffs now claim—for the very first time—that the decisional unit data Ford

produced is “too small to provide statistically significant results.” Id. at 18. Notably,

however, Plaintiffs fail to identify any specific discovery request on which their

motion is based.




                                          -6-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.575 Filed 07/20/21 Page 14 of 33




      In support of their motion, and out of the roughly 50,000 pages of documents

produced in this case, Plaintiffs point to exactly two documents for the extraordinary

proposition that their separation decisions were infected by systemic, discriminatory

bias from Ford’s top leadership.      See ECF Nos. 44-1, 44-2.         These isolated

documents demonstrate no such thing. See Section C, infra. After years of extensive

discovery, Plaintiffs are unable to identify even a shred of actual evidence supporting

their baseless contention that their separation decisions, which were made by

different decisionmakers from different business organizations and for different

reasons, were themselves discriminatory—much less that discrimination infected the

process writ large. Moreover, Plaintiffs conspicuously obscure that their core

disparate impact theory, premised on a non-existent “algorithm,” has been wholly

debunked. They make no mention of this phantom “algorithm” in their motion.

      At bottom, Plaintiffs’ (procedurally improper) motion is nothing more than a

transparent fishing expedition that would force Ford to compile, at the eleventh-

hour, data Plaintiffs hope might fit their narrative with a second chance at expert

discovery. For the reasons set forth below, Plaintiffs’ motion should be denied.

                                III. Legal Standard
      Federal Rule of Civil Procedure 26(b) only permits discovery of information

that is “relevant to any party’s claim or defense.” “The proponent of a motion to

compel discovery bears the initial burden of proving that the information sought is



                                         -7-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.576 Filed 07/20/21 Page 15 of 33




relevant.” Martin v. Select Portfolio Serving Holding Corp., 2006 U.S. Dist. LEXIS

68779, at *2 (S.D. Ohio Sept. 25, 2006). The Federal Rules further instruct courts

to limit discovery where its “burden or expense . . . outweighs its likely benefit,

taking into account the needs of the case, the amount in controversy, the parties’

resources, the importance of the issues at stake in the litigation, and the importance

of the proposed discovery in resolving the issues.” Surles ex rel. Johnson v.

Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007). “Although a plaintiff

should not be denied access to information necessary to establish [his] claim, neither

may a plaintiff be permitted to ‘go fishing’ and a trial court retains discretion to

determine that a discovery request is too broad and oppressive.” Id.

                                   IV. Argument

A.    Plaintiffs’ Motion Impermissibly Seeks to Compel Significant
      Information Never Requested in Discovery.

      While Plaintiffs nominally style their request as a “Motion to Compel

Responses to First Interrogatories and Requests for Production of Documents,”

Plaintiffs do not identify a single Interrogatory or Request for Production upon

which their sweeping request is based. Nor could they. In the two-plus years since

this case was filed, and despite serving multiple (and frequently cumulative) rounds

of discovery requests, Plaintiffs have never requested “company-wide” data for all

LL5 and LL6 employees considered for separation in all “four waves of Smart

Redesign/SIRP.” ECF No. 44 at 1. Their motion thus fails out of the gate.


                                         -8-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.577 Filed 07/20/21 Page 16 of 33




      “Under Fed. R. Civ. P. 37[], a motion to compel may only be made if the non-

moving party failed to answer or respond to a proper discovery request under the

Federal rules.” Moonbeam Cap. Invs., LLC v. Integrated Constr. Sols., Inc., 2019

WL 952711, at *2 (E.D. Mich. Feb. 27, 2019), objections overruled, 2019 WL

11720198 (E.D. Mich. June 26, 2019); Davis-Hussung v. Lewis, 2015 WL 5546995,

at *1 (E.D. Mich. Aug. 31, 2015) (same). Accordingly, this Court’s Local Rules

expressly instruct that “[a]ny discovery motion . . . shall include, in the motion itself

or in an attached memorandum, a verbatim recitation of each interrogatory, request,

answer, response, and objection which is the subject of the motion or a copy of the

actual discovery document which is the subject of the motion.” E.D. Mich. L.R.

37.2 (emphasis added). Courts routinely “den[y] motions to compel the production

of documents where the movant fail[s] to make a formal discovery request for the

documents,” Garrison v. Dutcher, 2008 WL 938159, at *2 (W.D. Mich. Apr. 7,

2008) (collecting cases), or to “provide[] to the Court a copy of [their] discovery

requests or any information regarding [their] interrogatories or document requests,”

Furay v. Lvnv Funding, LLC, 2013 WL 12123867, at *1 (S.D. Ohio Aug. 5, 2013).

This Court should do the same.

      Plaintiffs have not provided the Court “a copy of the actual discovery

document which is the subject of the motion.” Nor have they included a “verbatim

recitation of each interrogatory, request, answer, response, and objection”—indeed,



                                          -9-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.578 Filed 07/20/21 Page 17 of 33




Plaintiffs’ motion fails to even cite a single, specific discovery request. The reason

for that conspicuous omission is clear: Plaintiffs’ motion demands a staggering

volume of information that was not formally (or informally) requested in discovery.

      The discovery requests Plaintiffs did issue cannot supply a basis for this

motion. Plaintiffs sought, and Ford produced, substantial information regarding “all

employees who were considered for separation along with each plaintiff.” Ex. B at

Interrogatory No. 7. Plaintiffs also originally requested Ford provide a “searchable

electronic spreadsheet, database, Microsoft Excel, or other similar electronic file”

containing certain information regarding “employees at salary grades LL5 and LL6

who were eligible for termination in the Fourth Wave of the 2019 SIRP.” Id. at

Request for Production No. 7 (emphasis added). But in addition to being irrelevant,

unduly burdensome, and disproportionate to the needs of the case, see Sections C,

D, infra, this request is improper under Rule 34 because it would require Ford to

create documents that do not already exist. Dearborn Tree Serv., Inc. v. Gray’s

Outdoorservices, LLC, 2014 WL 6886407, at *4 (E.D. Mich. Dec. 4, 2014) (“A

request to produce cannot ask the responding party to create documents, such as lists;

Rule 34 can be used only to require the production of things in existence.”). In any

event, neither of these requests sought the same information Plaintiffs now demand,

including data from the first three Waves of Smart Redesign and granular supervisor

information for all relevant employees.



                                          -10-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.579 Filed 07/20/21 Page 18 of 33




      A motion to compel is not an open-ended vehicle for Plaintiffs to cure their

own failure to timely request material. Plaintiffs’ motion is procedurally improper

on its face, and should be denied for that reason alone.

B.    Plaintiffs’ Motion is Untimely and Prejudicial.
      Plaintiffs’ eleventh-hour motion is also untimely and prejudicial to Ford.

Plaintiffs have demanded—roughly sixty days before the close of discovery—an

astounding volume of information never before requested in the discovery process.

On top of coming at the very tail-end of a years-long discovery runway, Plaintiffs’

data request comes months after the parties expended significant resources engaging

experts and exchanging expert reports based on the extensive decisional unit data

Ford produced nearly a year ago. See ECF Nos. 44-3, 44-4. Plaintiffs may not like

the results of this expert analysis (which disproves their claims), but that is not an

excuse for (improperly) seeking new, irrelevant, and significantly burdensome

discovery just under-the-wire.

      Ford has produced roughly 50,000 pages of responsive documents in this case.

The eight Plaintiffs were recently deposed, and the parties need to complete

numerous additional depositions—including expert depositions—before the close of

discovery on September 16, 2021. New deposition notices received from Plaintiffs

in July contain additional Requests for Production requiring a response. Despite all

of these efforts to complete discovery under the current schedule, Plaintiffs now seek



                                        -11-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.580 Filed 07/20/21 Page 19 of 33




to compel Ford to devote further, extensive resources to collecting, collating, and

compiling a vast amount of disparate and irrelevant material—even though Plaintiffs

never bothered to serve a proper discovery request seeking it.

      In addition to the outsized burden required for the production of “company-

wide” data, see Section D, infra, Plaintiffs ignore the practical implications of their

demand. Additional data is useless absent expert analysis. But the deadlines for

expert reports have long-since passed, meaning any justification for this data has

passed with them. Plaintiffs have not argued that they should be permitted an

additional expert report. Nor could they. Such a request would be out of time and

highly prejudicial, as it would necessitate yet another round of resource-intensive

expert engagement, reports, and discovery—with less than sixty days remaining in

the discovery schedule. See, e.g., Croskey v. BMW of N. Am., Inc., 2005 WL

8154365, at *4 (E.D. Mich. Mar. 1, 2005) (denying plaintiff’s motion to compel as

untimely, despite an extension of the discovery deadline, in part because plaintiff’s

request would necessitate additional expert discovery, and noting that “[p]laintiff

had all the information he needed to file this motion long ago, but failed to do so”).

In short, imposing this type of discovery and unjustified burden would be severely

prejudicial to Ford at this late stage of the case.




                                          -12-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.581 Filed 07/20/21 Page 20 of 33




C.    The Information Plaintiffs Seek to Compel is Irrelevant to Their
      Individual Claims.
      In individual employment cases like this one, “a plaintiff’s discovery is

normally limited to the employer’s conduct toward similarly situated employees who

were supervised by the same supervisors alleged to have engaged in the unlawful

discriminatory conduct.” Averett v. Honda of Am. Mfg., Inc., 2009 WL 799638, at

*2 (S.D. Ohio Mar. 24, 2009). That makes perfect sense. In disparate impact cases,

statistics “must be probative of an imbalance caused by a specific employment

practice in the particular pool of workers to which the plaintiff belongs.” Mims v.

Elec. Data Sys. Corp. (EDS), 975 F. Supp. 1010, 1018 (E.D. Mich. 1997) (emphasis

added). Likewise, in disparate treatment cases, “statistical information beyond the

relevant employment unit” has “diminished probative value” in the absence of proof

of a larger governing “single policy.” Id.; see also Scales v. J.C. Bradford & Co.,

925 F.2d 901, 907 (6th Cir. 1991) (where “employment decisions were made locally,

discovery may be properly limited to the employing unit”). Accordingly, “courts

frequently limit discovery to comparable employees within the same employment

unit or division.” Averett, 2009 WL 799638, at *2.

      The Court should do the same here. Because Plaintiffs seek to demonstrate

that the individual decisions to select them for separation were discriminatory,

discovery must be limited to information regarding “similarly situated employees”

subject to the same decisionmakers. Averett, 2009 WL 799638, at *2. That


                                       -13-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.582 Filed 07/20/21 Page 21 of 33




information is exactly what Ford has already produced. Ford has provided Plaintiffs

with data regarding the 345 employees in Plaintiffs’ individual decisional units. See

ECF No. 44 at 4, 15, 17–18, 22 (admitting Ford has produced data for the decisional

units “from which Ford selected Plaintiffs for termination”).          As the name

“decisional unit” suggests, those units encompassed the groups of employees against

whom Plaintiffs were evaluated when their individual designers made staffing and

separation decisions. See Ex. A at 9 (“The scope of the decisional unit should reflect

WHO are the group of employees being considered in comparison with one another

to be separated . . . .”); 29 C.F.R. § 1625.22(f)(3)(B) (defining “decisional unit”

under the ADEA).

      As such, “there is no reason to believe that information about employees in

other [decisional units] will shed light on the motive or intent behind the decisions

that affected [Plaintiffs].” Geiger v. Pfizer, Inc., 2008 WL 2388112, at *3 (S.D.

Ohio 2008); see also Scales, 925 F.2d at 907. Indeed, while Plaintiffs speculate that

Ford might have drawn the decisional units to “mask the possible evidence of age

discrimination,” ECF No. 44 at 9–10 (quoting Raczak v. Ameritech Corp., 103 F.3d

1257, 1263 (6th Cir. 1997)), they offer no support whatsoever of that theory.

      Even if limited to U.S.-based LL5 and LL6 employees, Plaintiffs’ request is

plainly overbroad. “Company-wide data” for LL5 and LL6 employees “selected and

not selected” for separation from U.S.-based decisional units just during Wave 4



                                        -14-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.583 Filed 07/20/21 Page 22 of 33




would capture information on nearly three thousand Ford employees, the vast

majority of whom worked in entirely different business units than Plaintiffs. 5 In

addition, none of the Plaintiffs was separated prior to Wave 4 of Smart Redesign.

Information about LL5 and LL6 employees who were “selected and not selected”

for separation in earlier waves of Smart Redesign—which focused on senior

managers above the LL5 level—is thus irrelevant to Plaintiffs’ claims.

      Plaintiffs argue without support that Ford must nevertheless produce this

sweeping company-wide data because “Ford required all designers and staffers to

utilize a common mode and common rules for decision-making; and . . . a small

group of Ford executives guided and supervised the execution of the decisions across

the entire company.” ECF No. 44 at 13. In truth, during Wave 4—which affected

thousands of employees—hundreds of individual designers were tasked with

deciding which employees in their decisional units would be selected for separation.

There was no “small group of Ford executives” providing individual input on

hundreds of simultaneous separation decisions. Rather, “employment decisions

were made locally” at the decisional unit level by designers best positioned to assess

which employees to separate. Scales, 925 F.2d at 907.



 5
   While Smart Redesign was a global initiative, the SIRP process and criteria were
limited to U.S. salaried employees and designed to comply with U.S. employment
laws. See Ex. A at 8. Information about overseas employees subject to different
separation criteria is patently irrelevant to Plaintiffs’ challenges to the SIRP process.


                                          -15-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.584 Filed 07/20/21 Page 23 of 33




      The existence of common SIRP separation criteria does not suggest, much

less require, the production of company-wide data, since the application of those

criteria was highly individualized. The SIRP’s design phase was meant to determine

what work was a priority for Ford’s future business and what work should be

deprioritized, streamlined, moved, or stopped. Unsurprisingly, the answers to those

questions varied widely in different parts of Ford’s business, and designers were

given flexibility to restructure their organizations and decide which job roles should

be retained, changed, or shed altogether. Thus, even before applying the SIRP

factors to decide which employees would be retained, designers made localized

design decisions that left certain employees more likely to be separated when their

positions were eliminated. The variability inherent in this set of restructuring

decisions eliminates the value of any company-wide analysis.

      Local flexibility was also a hallmark of the subsequent staffing phase, during

which hundreds of individual designers determined which employees would occupy

the roles in their redesigned organizations. The SIRP criteria provided high-level

guideposts, but were intentionally structured to allow designers’ discretion to make

staffing decisions depending on their redesigned organizations’ goals and the skills

of the employees in their decisional units. Performance (SIRP criterion 1) was

evaluated in relation to “others within the group.” Ex. A at 14. Likewise, the

“breadth of skills” (SIRP criterion 2) needed within each reorganized business group



                                        -16-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.585 Filed 07/20/21 Page 24 of 33




varied. See id. at 14 (“Do not select an employee for separation based on the

employee lacking a skill, if that skill is not needed within the group”). And

assessments of “skills for the future” (SIRP criterion 3) were necessarily dependent

on each organization’s unique business needs following Smart Redesign. See id. at

15 (future skills needed are based on “the role mandates of the redesigned org”).

      Thus, the SIRP criteria facilitated designers’ individualized staffing decisions

based on each business unit’s idiosyncratic goals and the relative performance of the

employees within each decisional unit. That is not a “common rule[]” of decision-

making, ECF No. 44 at 13, but the reverse. Cf. Wal-Mart Stores, Inc. v. Dukes, 564

U.S. 338, 355 (2011) (employer’s “‘policy’ of allowing discretion by local

supervisors over employment matters” was “just the opposite of a uniform

employment practice”).     Given that variability, “the decision-making process

concerning which employees should be laid off varied from department to

department,” and company-wide data is not “useful” in assessing Plaintiffs’ claims.

Almond v. ABB Indus. Sys., Inc., 2001 WL 242548, at *20 (S.D. Ohio Mar. 6, 2001),

aff’d, 56 F. App’x 672 (6th Cir. 2003). Indeed, such data is less probative than

decisional unit data involving employees evaluated by the same decisionmakers. See

Mims, 975 F. Supp. at 1018 (statistics for “employment unit larger than the

plaintiff’s” were “not probative” where decisionmakers were not “governed by any

broader policy”); Dukes, 564 U.S. at 356–57 (noting that “disparities at the regional



                                        -17-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.586 Filed 07/20/21 Page 25 of 33




and national level” did not “establish the existence of disparities at individual stores,

let alone raise the inference that a company-wide policy of discrimination is

implemented by discretionary decisions at the store and district level”).

      The decentralized nature of the SIRP decision-making process easily

distinguishes this case from those Plaintiffs cite in support of their motion, ECF No.

44 at 12–19, which involved direct participation of managers from different

geographic locations in employment decisions or otherwise centralized policies.

See, e.g., Barr v. Smith & Wollensky Rest. Grp., Inc., 238 F.R.D. 222, 223 (S.D.

Ohio 2006) (permitting discovery beyond single location based on evidence that

managers from another site had input into hiring decisions); Goree v. United Parcel

Serv., Inc., 2015 WL 11120732, at *3 (W.D. Tenn. Oct. 5, 2015) (denying plaintiffs’

request for broad region-level discovery and noting that such discovery is only

appropriate where plaintiff and comparators shared “high-level manager who made

employment decisions affecting each of them”).

      Plaintiffs’ remaining cases are similarly inapposite. First, many of them are

decades old (and out-of-circuit), predating both the amendments made to Federal

Rule of Civil Procedure 26 aimed at permitting courts to restrict the breadth of

discovery and substantial developments in the case law regarding the appropriate

scope of statistical analysis in single-plaintiff disparate impact cases. See, e.g., Cook

v. Boorstin, 763 F.2d 1462 (D.C. Cir. 1985); Capaci v. Katz & Besthoff, Inc., 711



                                          -18-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.587 Filed 07/20/21 Page 26 of 33




F.2d 647 (5th Cir. 1983). And a significant portion of Plaintiffs’ case law involves

class claims, a decidedly different context in which the calculus regarding the

appropriate scope of discovery is unique. See, e.g., Ellis v. Costco Wholesale Corp.,

285 F.R.D. 492 (N.D. Cal. 2012). Other cases support Ford’s position that statistical

data should be limited to Plaintiffs’ decisional units. See, e.g., Barnes v. GenCorp

Inc., 896 F.2d 1457, 1467 (6th Cir. 1990) (rejecting contention that statistical sample

limited to Plaintiffs’ “Division[s]” was “too small”). Thus, Plaintiffs’ hodgepodge

of cases lends no support for their position.

      Recognizing the individualized nature of the SIRP process, Plaintiffs attempt

to gin up an overarching plot by high-level Ford executives to use Smart Redesign

to “eliminate older workers in order to make room for younger employees in the

organization.” ECF No. 44 at 2. Despite the extensive discovery in this case to date,

Plaintiffs have no evidence to support this claim. Instead, they offer only two stray

emails, neither of which actually supports their theory. The first, a May 8, 2019

email from Chief Human Resources Officer Kiersten Robinson, references

identifying and elevating “junior talent” after completion of Smart Design. See ECF

No. 44-1. Plaintiffs seize on this vague language, which makes no reference to age,

as evidence of centralized decision-making, ECF No. 44 at 2, while ignoring

mountains of evidence that separation decisions were actually made by hundreds of




                                         -19-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.588 Filed 07/20/21 Page 27 of 33




individual designers based on localized factors—not by some unidentified cadre of

high-level Ford executives.

      Notably, Robinson sent her email after the design and staffing phases of Wave

4 of Smart Redesign in the U.S. had already been completed, fatally undermining

any claim that issues in the message played any role in Wave 4 separation decisions.

Indeed, one of the email thread participants responded that any “metrics” related to

promotions, tenure, and changes in Ford’s management structure should not be

generated until the completion of Wave 4 in Europe—where the staffing phase was

still ongoing—so as not to “steer[] the outcome” there. Id. On its face, Robinson’s

email considered the question of how lower-level employees could take on more

responsibility in their redesigned organizations—not criteria for making the already-

concluded staffing determinations. This going-forward analysis simply has no

relevance to separation decisions made during Smart Redesign.

      The second email Plaintiffs cite, sent in 2018 by former Ford employee

Graydon Reitz, is also no evidence. In discussing spousal support with his ex-wife,

Reitz, who was separated in an earlier Wave of Smart Redesign, baldly claims that

Ford was “targeting the most senior leaders first.” ECF No. 44-2. But Plaintiffs

offer no reason to think that Reitz had any insight into the Smart Redesign process,

instead vaguely invoking his undefined position as a “senior Ford executive” as




                                        -20-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.589 Filed 07/20/21 Page 28 of 33




supposed proof of the accuracy of his claims. ECF No. 44 at 3. Reitz’s sour-grapes

hearsay offers no actual evidence that Smart Redesign was discriminatory.

      Equally meritless is Plaintiffs’ claim that their expert, Dr. MacPherson,

requires company-wide data to conduct a “more meaningful statistical analysis.” Id.

at 17–21. Here, Plaintiffs attempt to have their cake and eat it too, demanding more

data while also asserting that their current statistical analysis is sufficient to

demonstrate statistical significance. See id. at 5, 17–21. This incongruity suggests

that they are simply dissatisfied with the results of their analysis and seek a do-over.

      Unfortunately for Plaintiffs, as Defendants’ expert, Dr. Ward explained, the

central problems with Dr. Macpherson’s analysis are not caused by a lack of data.

For example, Plaintiffs cannot dispute that Ford has already made performance

review data available to them for everyone in Plaintiffs’ decisional units. See ECF

No. 44-4 at 4 (“Data made available to Dr. Macpherson and to me include

performance reviews for each employee.”). But Dr. Macpherson’s analysis failed to

account for this and other readily available data, and these and other small changes

to his approach cause his findings of statistical significance to disappear. See

generally id. As such, Plaintiffs are wrong to suggest that Dr. Ward’s analysis

justifies producing company-wide data.

      At bottom, Plaintiffs’ dissatisfaction with the lack of evidence supporting their

claims cannot justify a belated fishing expedition seeking voluminous, irrelevant



                                         -21-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.590 Filed 07/20/21 Page 29 of 33




company-wide employee data where Ford has already provided the relevant

information.

D.    Plaintiffs’ Demand is Unduly Burdensome and Disproportionate to the
      Needs of the Case.

      In addition to seeking irrelevant information, Plaintiffs’ request is overbroad,

unduly burdensome, and disproportionate to the needs of this case.

      “[D]istrict courts have discretion to limit the scope of discovery where the

information sought is overly broad or would prove unduly burdensome to produce.”

Surles, 474 F.3d at 305. Here, the discovery Plaintiffs seek is not “proportional to

the needs of the case,” particularly because “the burden or expense of the proposed

discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

      Plaintiffs ask this Court to compel Ford “to produce company-wide data”

regarding “all LL5 and LL6 employees selected and not selected” in all “four waves

of Smart Redesign/SIRP.” ECF No. 44 at 1 (emphases added). This request covers

highly sensitive information, including “name, date of birth, date of hire, salary

grade, job title as of 5/21/19, work group, business unit, [and] most recent (2019)

performance review rating,” for thousands of Ford employees, arguably world-wide.

Id. Not stopping there, Plaintiffs also ask that Ford compile, review, and produce

data on all direct supervisors for these employees, many of whom were wholly

uninvolved with separation decisions—without proffering any reason why such data

is necessary. See id.


                                        -22-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.591 Filed 07/20/21 Page 30 of 33




      The Court has already concluded that this is a multi-plaintiff—not class

action—case, involving eight discrete separation decisions that occurred during the

multi-phase restructuring of Ford’s salaried workforce. Plaintiffs were considered

for separation by different designers within the discrete universe of their individual

decisional units. Yet Plaintiffs demand data covering the full breadth of the Ford’s

salaried workforce, which will undeniably include employees who are not similar to

Plaintiffs in any relevant way, much less “in all relevant respects.” Bobo v. United

Parcel Serv., Inc., 665 F.3d 741, 751 (6th Cir. 2012) (emphasis added).

      Ford has already produced data on Plaintiffs’ Wave 4 decisional units, which

is more than sufficient to allow Plaintiff to identify potentially proper comparators.

See Welding Fume Prods. Liab. Litig., 2006 WL 1173960, at *10 (N.D. Ohio Apr.

5, 2006) (denying further discovery where the burden and expense “far outweigh[ed]

the likely benefit, especially in light of the limited relevance of the proposed

discovery and the extent of the discovery already obtained”). In fact, Plaintiffs admit

that “the available data is large enough to complete an analysis” of their individual

separation decisions. ECF No. 44 at 4. Nothing more is warranted.

      As Plaintiffs are aware based on a lengthy meet and confer process about

Ford’s prior productions of data, there is no way for Ford to quickly or easily produce

company-wide data. The data Ford produced on the 345 individuals in Plaintiffs’

decisional units took significant, time-intensive labor by Ford personnel to locate



                                         -23-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.592 Filed 07/20/21 Page 31 of 33




and collate. Ex. C ¶ 6. Read literally, Plaintiffs’ eleventh-hour requests cover nearly

three thousand individuals, if not more, with no connection whatsoever to this case

or the individual separation decisions at issue. Id. ¶ 8.

      It would be unreasonably time consuming and burdensome for Ford to collect

(from multiple, disparate sources), compile, and review all the data demanded. See

Id. ¶¶ 8–10. Among other things, Ford would be required to collect employees’

performance ratings—which are stored separately from other employee data—and

match them with the other pieces of information Plaintiffs seek for each employee.

Id. ¶ 9. Plaintiffs also demand numerous pieces of information (e.g., supervisor, job

title, and work group) that have changed for many employees in the more than two

years since Smart Redesign ended, necessitating a complex historical reconstruction

of that data as of 2019. Id. ¶ 10. Forcing Ford to undertake such onerous tasks is

unwarranted here. See Parrottino v. Bankers Life & Cas. Co., 2014 WL 1516195,

at *3 (E.D. Mich. Apr. 17, 2014) (limiting discovery request that would “require

Defendant to produce an all-encompassing list that includes hundreds of cases that

are irrelevant to Plaintiff’s claims”). The Court should deny Plaintiffs’ demand as

patently unreasonable and plainly disproportionate to the needs of this case.

E.    The Court Should Require Plaintiffs to Pay Ford’s Attorney’s Fees and
      Expenses Incurred in Opposing Plaintiffs’ Motion.

      Should the Court deny Plaintiffs’ procedurally improper motion, Ford

respectfully requests Plaintiffs be required to pay Ford’s reasonable expenses


                                         -24-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.593 Filed 07/20/21 Page 32 of 33




incurred in opposing this motion, including attorney’s fees, pursuant to Federal Rule

of Civil Procedure 37(a)(5)(B).

                                  V. Conclusion
      For the reasons set forth above, Ford respectfully requests the Court deny

Plaintiffs’ Motion to Compel and award Ford reasonable expenses incurred in

opposing the motion, including attorney’s fees.

Dated: July 20, 2021                     Respectfully submitted,

                                           By: /s/ Katherine V.A. Smith
 Elizabeth Hardy (P37426)                  Katherine V.A. Smith
 Thomas G. Kienbaum (P15945)               GIBSON, DUNN & CRUTCHER LLP
 Thomas J. Davis (P78626)                  333 South Grand Avenue
 Julia Turner Baumhart (P49173)            Los Angeles, CA 90071
 Eric J. Pelton (P40635)                   (213) 229-7000
 William B. Forrest III (P60311)           ksmith@gibsondunn.com
 KIENBAUM HARDY VIVIANO
 PELTON & FORREST, P.L.C.                  Karl G. Nelson
 280 N. Old Woodward Ave.,                 GIBSON, DUNN & CRUTCHER LLP
 Suite 400                                 2001 Ross Avenue, Suite 2100
 Birmingham, MI 48009                      Dallas, TX 75201
 (248) 645-0000                            (214) 698-3100
 ehardy@khvpf.com                          knelson@gibsondunn.com
 tkienbaum@khvpf.com
 tdavis@khvpf.com                          Jesenka Mrdjenovic (P82587)
 jbaumhart@khvpf.com                       GIBSON, DUNN & CRUTCHER LLP
 epelton@khvpf.com                         1050 Connecticut Ave., N.W.
 wforrest@khvpf.com                        Washington, D.C. 20036
                                           (202) 887-3660
                                           jmrdjenovic@gibsondunn.com
                                           Attorneys for Defendant




                                        -25-
Case 2:19-cv-11923-BAF-APP ECF No. 48, PageID.594 Filed 07/20/21 Page 33 of 33




                           CERTIFICATE OF SERVICE

      I hereby certify that on July 20, 2021, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system which will send

notification   of   such    filing   to    the   following:   brivers@pittlawpc.com,

mpitt@pittlawpc.com, mbonanni@pittlawpc.com, and kcarlson@pittlawpc.com,

and I hereby certify that I have caused to be served via U.S. mail the foregoing

document to the following non-ECF participants:


       (no manual recipients)
                                          /s/ Katherine V.A. Smith
                                          Attorney for Defendant
